      Case 4:20-cr-00244 Document 21 Filed on 03/22/21 in TXSD Page 1 of 3
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             March 22, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
                       Plaintiff,           §
                                            §
VS.                                         §       CRIMINAL ACTION NO. H-20-cr-244
                                            §
MATTHEW DOMINY,                             §
                                            §
                                            §
                       Defendant.           §


                              REPORT AND RECOMMENDATION

       On March 22, 2021, Defendant Matthew Dominy appeared with counsel for re-

arraignment before the undersigned magistrate judge, the matter having been referred the District

Court pursuant to 28 U.S.C. §636(b). Defendant appeared for the purpose of entering a guilty

plea to Counts 1, 2 and 3 of the Indictment, Distribution of Child Pornography in violation of

18 U.S.C. § 2252A(a)(2)(B) and 2252(b)(1), receipt of child pornography in violation of 18

U.S.C. § 2252A(a)(2)(B) and 2252A(b)(1), and possession of child pornography in violation of

18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2). Defendant Matthew Dominy consented in

writing to plead guilty before a United States Magistrate Judge. After a conducting a hearing as

prescribed by Rule 11 of the Federal Rules of Criminal Procedure, this court makes the

following findings of fact:

       1.      Defendant Matthew Dominy, after consultation with counsel of record and with
               the approval of the government, has knowingly and voluntarily consented to be
               advised of his rights and to enter a plea of guilty before a U.S. Magistrate Judge
               subject to final approval and imposition of sentence by United States District
               Judge Gray H. Miller.
       2.      Defendant Matthew Dominy is fully competent and capable of entering an
               informed plea.
      Case 4:20-cr-00244 Document 21 Filed on 03/22/21 in TXSD Page 2 of 3




               3.     Defendant Matthew Dominy is aware of the nature of the charges, the
               maximum punishment range and other penalties that may be imposed at
               sentencing.
       4.      Defendant Matthew Dominy understands his constitutional and statutory rights
               and wishes to waive those rights.
       5.      Defendant Matthew Dominy understands that the sentencing judge is not bound
               by any recommendation on sentencing made by either counsel for the government
               or counsel for the defendant, and that if a recommendation on sentencing is not
               followed by the sentencing judge, he may not withdraw his plea of guilty.
       6.      Defendant Matthew Dominy’s plea of guilty is a knowing and voluntary plea
               supported by an independent basis in fact containing each of the essential
               elements of the offense charged in Counts 1, 2 and 3 of the Indictment.

       Based upon the foregoing, it is RECOMMENDED that the guilty plea of Defendant

Matthew Dominy to Counts 2 and 3 of the Indictment be accepted by the court and that Matthew

Dominy be adjudged guilty of the offense alleged Counts 1, 2 and 3 of the Indictment be

accepted by the court and that Matthew Dominy be adjudged guilty of the offense alleged in

Counts 1, 2 and 3 of the Indictment, Distribution of Child Pornography in violation of 18 U.S.C.

§ 2252A(a)(2)(B) and 2252(b)(1), receipt of child pornography in violation of 18 U.S.C. §

2252A(a)(2)(B) and 2252A(b)(1), and possession of child pornography in violation of 18 U.S.C.

§§ 2252A(a)(5)(B) and 2252A(b)(2).

       The Clerk shall send copies of this Report and Recommendation to the respective parties

who have fourteen (14) days from receipt to file written objections to this Report and

Recommendation pursuant to General Order 2002-13. A party’s failure to file written objections

shall bar that party from attacking on appeal the factual findings and legal conclusions contained

in the Report and Recommendation.

       The original of any written objections shall be filed with the United States District Clerk,

P.O. Box 61010, Houston, Texas, 77208. Copies of objections shall be mailed to opposing

parties and to the chambers of the undersigned, 515 Rusk, Suite 7007, Houston, Texas 77002.
Case 4:20-cr-00244 Document 21 Filed on 03/22/21 in TXSD Page 3 of 3




 SIGNED at Houston, Texas, this 22nd day of March, 2021.


                                          ______________________________
                                          Christina A. Bryan
                                          United States Magistrate Judge
